MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Nov 04 2020, 8:34 am
court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                     Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana
                                                        Tina L. Mann
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Bailey B. Scott,                                        November 4, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-832
        v.                                              Appeal from the Vanderburgh
                                                        Circuit Court
State of Indiana,                                       The Honorable Gary J. Schutte,
Appellee-Plaintiff.                                     Magistrate
                                                        Trial Court Cause No.
                                                        82C01-1907-F4-5209



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-832 | November 4, 2020            Page 1 of 7
[1]   Following a jury trial in Vanderburgh Circuit Court, Bailey B. Scott (“Bailey”) 1

      was convicted of Level 4 felony burglary and Class A misdemeanor theft.

      Bailey appeals and claims that the State presented insufficient evidence to

      support her burglary conviction, specifically that there was no evidence of her

      breaking to enter the dwelling. Concluding that the jury could reasonably infer

      that Bailey broke and entered the dwelling, we affirm.


                                     Facts and Procedural History
[2]   Bailey is Earl Scott’s (“Earl”) ex-wife. Bailey and Earl were married in April

      2016. They filed for divorce in March 2018, and the divorce was finalized in

      September 2018. Thereafter, Earl began a relationship with Lindsay Taylor

      (“Lindsay”), whom he married after the events of this case. Bailey and Lindsay

      did not have a good relationship.


[3]   On July 27, 2019, Earl and Lindsay were at a company picnic at a minor league

      baseball game with two of their children. Earl’s fourteen-year-old daughter,

      A.S. did not attend the game but instead was at soccer practice. At the baseball

      game, Earl noticed that his ex-wife Bailey and some members of her family

      were also in attendance. At some point during the game, Earl saw Bailey leave

      the stadium, which he thought odd since her family was still there.




      1
          We refer to the defendant by her first name because several people involved in this case share her surname.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-832 | November 4, 2020                      Page 2 of 7
[4]   Earl’s mother, Ruth Anne Scott (“Ruth Anne”), picked A.S. up from soccer

      practice at approximately 6:00 p.m. and had planned to drive her to the baseball

      game to be with the rest of her family. But A.S. wanted to go home, shower,

      and rest. So Ruth Anne drove A.S. to Earl’s home.


[5]   When they arrived, they noticed that Bailey’s car was parked in front of the

      house. A.S. approached the side door of the home, which they usually left

      unlocked, as they kept the front door locked. When she got to the side door, she

      was surprised to see Bailey coming out of the door. Bailey had several items in

      her hand and was closing the door when she saw A.S. Bailey, who was wearing

      plastic gloves, appeared to be shocked to see A.S. and seemed to be in a hurry.

      A.S. also noticed that Bailey was carrying what she later determined was an

      Amazon Echo Dot device and some cheese.


[6]   A.S. asked Bailey what she was doing in the home, to which Bailey responded

      that she was simply leaving a message for Earl. But she also told A.S. not to tell

      her dad that she was there. As Bailey walked by her, A.S. grabbed the Amazon

      Echo Dot from her hand and went inside the home. She noticed that several

      items had been moved and at least one item had been placed near the door.

      There was also no note from Bailey to Earl in the home. A.S. then went outside

      to inform her grandmother of what happened.


[7]   Ruth Anne initially remained in her car after A.S. exited, but when she saw that

      Bailey’s car was running, she walked over to see if anyone was inside. When

      she saw that no one was inside the car, she reached inside, turned off the


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-832 | November 4, 2020   Page 3 of 7
      ignition, and took the keys. When she saw Bailey walking down the driveway

      away from her son’s home, Ruth Anne called 911. Bailey, carrying a purse and

      a cell phone, walked away while Ruth Anne followed her in her car.


[8]   Vanderburgh County Sheriff’s Deputy Brad Fein (“Deputy Fein”) responded to

      the call of a residential burglary and found Bailey, who matched the description

      given by the dispatcher, a block away from Earl’s home. Bailey had in her

      possession a purse and a grocery-store-type plastic bag. When Deputy Fein

      asked Bailey what was going on, she replied, “I was never in that house[.] I

      didn’t take anything.” Tr. p. 135. Deputy Fein drove Bailey back to Earl’s

      house, where an Evansville Police Department officer was also on the scene.

      When the bag Bailey had been carrying was searched, the police found some

      items from Earl’s home; they also found Lindsay’s wallet and cell phone

      charger in the purse Bailey was carrying.


[9]   As a result of this incident, the State charged Bailey with Level 4 felony

      burglary and Class A misdemeanor theft. A jury trial was held on February 5–6,

      2020, at the conclusion of which the jury found Bailey guilty as charged. At the

      March 6, 2020 sentencing hearing, the trial court imposed a sentence of six

      years on the Level 4 felony burglary conviction, with one year to be served in

      the Department of Correction, three years on work release, and two years

      suspended to probation. The court imposed a concurrent one-year sentence on

      the misdemeanor conviction. Bailey now appeals.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-832 | November 4, 2020   Page 4 of 7
                                          Standard of Review
[10]   Bailey challenges the sufficiency of the evidence to support her burglary

       conviction. The standard we apply when reviewing claims of insufficient

       evidence is well settled:


               When reviewing a claim that the evidence is insufficient to
               support a conviction, we neither reweigh the evidence nor judge
               the credibility of the witnesses; instead, we respect the exclusive
               province of the trier of fact to weigh any conflicting evidence. We
               consider only the probative evidence supporting the verdict and
               any reasonable inferences which may be drawn from this
               evidence. We will affirm if the probative evidence and reasonable
               inferences drawn from the evidence could have allowed a
               reasonable trier of fact to find the defendant guilty beyond a
               reasonable doubt.


       Harrison v. State, 32 N.E.3d 240, 247 (Ind. Ct. App. 2015), trans. denied (citing

       McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)).


                                      Discussion and Decision
[11]   To prove that Bailey committed Level 4 felony burglary, the State was required

       to prove that she: (1) broke and entered, (2) a dwelling of another person, (3)

       with the intent to commit a felony or theft therein. Ind. Code § 35-43-2-1(1).

       The information charging Bailey with burglary tracked this statutory language,

       alleging that she broke and entered into Earl’s dwelling with the intent to

       commit theft therein. See Appellant’s App. p. 17. On appeal, Bailey challenges

       the sufficiency of the evidence only on the “breaking” element.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-832 | November 4, 2020   Page 5 of 7
[12]   Our supreme court has long held that “[u]sing even the slightest force to gain

       unauthorized entry satisfies the breaking element of the crime.” Davis v. State,

       770 N.E.2d 319, 322 (Ind. 2002) (citing Trice v. State, 490 N.E.2d 757 (Ind.

       1986)). Walking through an open door does not constitute a “breaking” for

       purposes of the burglary statute. Hooker v. State, 120 N.E.3d 639, 646 (Ind. Ct.

       App. 2019), trans. denied (citing Cockerham v. State, 246 Ind. 303, 307, 204

       N.E.2d 654, 657 (1965)). But opening an unlocked door or pushing a door that

       is slightly ajar constitutes a breaking. Davis, 770 N.E.2d at 322 (citing Utley v.

       State, 589 N.E.2d 232 (Ind. 1992)). Moreover, circumstantial evidence alone

       can prove the occurrence of a breaking. Wilson v. State, 94 N.E.3d 312, 323 (Ind.

       Ct. App. 2018) (citing Payne v. State, 777 N.E.2d 63, 66 (Ind. Ct. App. 2002)).


[13]   On appeal, Bailey claims that there was no evidence regarding how she got

       inside Earl’s residence, arguing that the State merely assumed that she entered

       through the side door. Bailey insists this is just an assumption with no

       supporting evidence and that “it is possible that [Bailey] entered through an

       open door or window.” Appellant’s Br. p. 10. We are unpersuaded.


[14]   The State presented evidence that the front door of the home was usually kept

       locked, and the side door was usually kept unlocked, as this was the entrance

       normally used by the home’s occupants. We believe that the jury, using its

       collective Hoosier common sense, could reasonably conclude that neither the

       side door nor the windows were left wide open in the middle of the summer.

       Furthermore, when A.S. caught Bailey in the act of leaving the home, Bailey

       was closing the door. The jury could reasonably conclude from all this

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-832 | November 4, 2020   Page 6 of 7
       evidence, and the reasonable inferences to be drawn from this evidence, that

       Bailey opened and entered through the unlocked side door and left Earl’s home

       through this same door. This is sufficient to establish the element of “breaking.”

       Bailey’s arguments to the contrary amount to little more than speculation and a

       request to reweight the evidence in her favor.


                                                Conclusion
[15]   Because there was sufficient evidence to support Bailey’s burglary conviction,

       we affirm the judgment of the trial court.


[16]   Affirmed.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-832 | November 4, 2020   Page 7 of 7